         Case 1:21-cr-00237-RDM Document 82 Filed 08/16/21 Page 1 of 2




Michelle Sweet, OSB No. 060015
Assistant Federal Public Defender
101 S.W. Main, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: michelle_sweet@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                        Case No. 1:21-cr-00237-RDM-1

                       Plaintiff,                 UNOPPOSED MOTION TO MODIFY
                                                  CONDITIONS OF RELEASE
        vs.

 JONATHANPETER ALLEN KLEIN,

                       Defendant.

       Johnathanpeter Klein, through counsel, respectfully moves this this Court for an order

modifying the conditions of release to reduce Mr. Klein’s location monitoring schedule from home

detention to curfew.    Undersigned counsel conferred with both pretrial services and the

government.

       Pretrial services reports that Mr. Klein has been compliant on pretrial release and does not

object to a reduction in his location monitoring schedule to curfew. The government attorney,

AUSA Christopher Veatch, does not object to the modification to a curfew schedule as long as an

additional condition is imposed that Mr. Klein have no contact with any known member of the

Proud Boys. Mr. Klein does not object to that condition.



Page 1 – UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE
         Case 1:21-cr-00237-RDM Document 82 Filed 08/16/21 Page 2 of 2




       In conclusion, Mr. Klein requests that the Court order that his location monitor schedule

be reduced to curfew, and Mr. Klein agrees to the government’s request that a condition of release

be added that he not have contact with any known members of the Proud Boys.

       RESPECTFULLY SUBMITTED this 16th day of August 2021.

                                             /s/ Michelle Sweet
                                             Michelle Sweet
                                             Attorney for Defendant




Page 2 – UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE
